Citation Nr: 1623807	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  94-13 314 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to in-service mustard gas exposure.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel











INTRODUCTION

The Veteran had active military service from January 1961 to July 1961.  

This claims to the Board of Veterans' Appeals (Board) from January 1993 and June 1993 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

This claim has a long and complex procedural history.  The Veteran timely perfected an appeal of rating decisions in January 1993 and June 1993 that denied service connection for asthma, claimed as breathing problems.  A July 1996 supplemental statement of the case recharacterized the claim to service connection for lung disease.  The Board denied the claim in a January 1997 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 1998, the Court affirmed the portion of the Board decision denying direct service connection claim as not well grounded but granted a Joint Motion for Remand submitted by the parties in the case and vacated the portion of the January 1997 Board decision that considered presumptive service connection.

In September 1998 the Board remanded the claim of service connection for a lung disorder claimed as due to mustard-gas exposure.  The Board again denied the claim in an April 1999 decision.  The Veteran appealed the Board's decision to the Court.  In a March 2000 Memorandum Decision the Court granted the VA Secretary's November 1999 Motion for Summary Affirmance, affirming the Board's April 1999 decision.  Judgment was entered on the Court's decision in April 2000.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a July 2000 Order, the Federal Circuit dismissed the Veteran's appeal for failure to file an opening brief. The Veteran then submitted a brief and in an August 2000 Order the Federal Circuit accepted the brief for filing.  In December 2000, the Federal Circuit granted the Acting VA Secretary's motion to dismiss the Veteran's appeal for lack of jurisdiction.  In March 2001, the Court recalled its judgment of April 2000, pursuant to reasons pertaining to the enactment of the Veterans Claims Assistance Act of 2000.  In May 2001, the Court granted the VA Secretary's March 2001 Motion for Remand and Vacated the Board's April 1999 decision.  In February 2002 the Board issued a development Order according to regulations that had been in place at that time.  Subsequently, those regulations allowing the Board to conduct its own development were invalidated.  Accordingly, the Board remanded the claim in September 2003 for additional development.  In January 2006 the Board again remanded the claim.  

In August 2006, the Board again considered and denied the claim.  The Veteran appealed the Board's decision to the Court.  In February 2008, the Court granted a Joint Motion for Remand submitted by the parties and vacated the August 2006 Board decision.  In July 2008 the Board again remanded the claim.  The Board denied the claim in July 2009.  The Veteran again appealed the Board's decision to the Court.  In April 2011 memorandum decision, the Court vacated the Board's July 2009 decision.  The Board subsequently remanded the claim in April 2012 and June 2014.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to mustard gas during service.

2.  A lung disability was not manifested during active service, and any current lung disability is not otherwise etiologically related to the Veteran's active service.  





CONCLUSION OF LAW

The Veteran's lung disability was not incurred in or caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  	
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

 (a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

 (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

 (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

 (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

 (b) Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

 See 38 C.F.R. § 3.316  (2015).

For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. § 3.316; See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Factual Background

A review of the Veteran's service treatment records does not show a diagnosis or treatment for a lung disability in service.  A health record, abstract of service, from the United States Army Hospital at Fort Jackson, South Carolina reflects the Veteran was seen in January 1961, but does not list the reason for being seen.  A record dated in January 1961 indicates the Veteran received numerical designations of 1 under all six PULHES categories.  A record in January 1961 reports treatment for a questionable syncopal attack and examination was negative for corresponding findings.  A review of the June 1961 separation examination shows that the lungs and chest were described as normal, chest x-rays were negative for any respiratory findings and no defects or diagnoses were noted.  On the June 1961 report of medical history, the Veteran reported that he did not have or had any problems with asthma, chronic cough or shortness of breath, or pain or pressure in the chest.  

A review of the Veteran's post service medical reveals that he was treated for bronchitis in March 1989 at the Cape Fear Valley Medical Center.  He was initially diagnosed with bronchitis and a chest x-ray revealed minimal pleural thickening and subjacent small blebs and bullae in the apex of both lungs, but the findings were described as essentially normal.  Chest x-rays from April and May 1990 showed a diagnosis of chronic obstructive pulmonary disease.  A treatment note from June 1990 gave an impression of intermittent bronchospasm secondary to asthma.  The physician could not rule out the possibility of obstructive lung disease, and the Veteran was instructed not to resume smoking.  The Veteran had been smoking one to two packs per day since he was 15 years old.  

A private medical opinion, dated August 1993, from Dr. D.W, noted that the most probable etiology of the Veteran's lung disorder leaned toward his tobacco abuse, rather than poisonous gas, but could not answer this question with any certainty.  

In December 1993, the Veteran testified a hearing at the RO.  He reported that he was exposed to gas in a marching exercise during basic training.  He indicated that his gas mask had become stopped up and that he was forced to remove it while a small plane passed over the area.  He stated that he was hospitalized for two days as a result of this incident and has had respiratory problems ever since.  

A February 1994 correspondence from the U.S. Army Chemical and Biological Defense Command reflects that there is no record of the Veteran having been exposed to mustard gas.  In May 1994 the U.S. Army Chemical and Biological Defense Command stated that there were no records to either confirm or deny his alleged mustard-gas exposure.  It was stated that the use of overhead airplane spray while on bivouac was a common basic training exercise and that the chemical agents used during these exercises were tear gas and molasses residuum (MR).  MR was used as a substitute for mustard gas.  In an October 1998 letter, the U.S. Army Chemical and Biological Defense Command reconfirmed that there was no information confirming the claimed exposure to mustard gas.  Their previous letters were cited, and it was again noted that the testing the Veteran had undergone involved tear gas or another stimulant other than mustard gas.  It was also explained that the Veteran had not been stationed at a site where mustard agent testing was conducted.  Further, the activity described by the Veteran (mandatory march) was a standard training exercise used to teach soldiers the value of chemical protective equipment.  

As further evidence to support his claim, the Veteran has submitted several buddy statements.  There is a February 1993 buddy statement from an unidentifiable author that the Veteran returned home sick in 1961 due to breathing gas caused by a mask failure.  A January 1995 statement from the Veteran's recruiter stated that he was aware of at least one soldier that was gassed during basic training when on a forced march exercise.  He believed that this could have been the Veteran.  In an April 1995 statement from two of the Veteran's relatives, they note that they remember the Veteran spending time in the hospital at Fort Jackson because of gas exposure in the Army.  In an April 1995 statement, another lay witness noted that, in 1961, he had driven the Veteran's mother, brother and sister-in-law to visit him at Fort Jackson in South Carolina.   In a June 1996 sworn statement, an additional lay witness stated that he had been stationed at Fort Jackson at about the same time as the Veteran and knew of training exercises that had resulted in exposure to tear gas or "CS gas."  This witness indicated that he did not personally know the Veteran at Fort Jackson, but had undergone training experiences similar to the one described by the Veteran.  

In June 1996, the Veteran testified at a second hearing at the RO.  His representative asserted that sufficient evidence had been presented to show mustard gas exposure during service.  The Veteran testified regarding his current medications and their costs.  

In an October 1998 letter, the U.S. Army Chemical and Biological Defense Command stated that there was no information confirming the claimed exposure to mustard gas.  The February and May 1994 letters were cited, and it was again explained that the testing the Veteran had undergone involved tear gas or a stimulant other than mustard gas.  

It also was noted that the Veteran had not been stationed at a site where mustard agent testing was conducted.  Furthermore, the activity described by the Veteran was noted to be a standard training exercise used to teach soldiers the value of the chemical protective equipment.  

In May 2001, the Veteran was hospitalized at a private facility (Cape Fear Valley Medical Center) for respiratory failure, secondary to COPD.  While the examining doctor noted "a history" of COPD, no opinion was given as to whether this disorder had its origin in service or as the result of mustard gas exposure.  

In April 2003, the Board received a response from the Department of the Army, Defense Technical Information Center Technical Reports database.  The search resulted in 3 finds relating to mustard gas exposure of veterans but reviewing those citations they were unable to verify the Veteran had been sprayed by mustard gas.  

The Board requested a medical opinion from a VHA medical specialist that was received in November 2005.  The physician noted that the Veteran's service treatment records were negative for respiratory disorders and that the first post-treatment records treating or diagnosing a respiratory condition was in was in 1989.  The examiner concluded the Veteran had reactive airway disease or asthma based upon the clinical history, physical examination and chest radiographs in the claims file.  The opinion provided stated that there no connection between the Veteran's claimed gas and/or MR exposure in service and his development of respiratory problems, given the absence of symptomatology during "a long quiescent period" between service in 1961 and his treatment in 1989.  The examiner noted that while exposure could lead to reactive airway disease the symptoms are seen immediately.  As such, it was at not at least as likely as not that the Veteran's current asthma and/or COPD was due to any event or incident during his active military service.  The examiner also indicated that after reviewing the medical records he could find no other event or incident from service that could result in the currently demonstrated disability.  

In February 2015, the Board received another medical opinion, requested in its most recent remand.  It was noted that the Veteran's claim file was reviewed and an opinion was provided.  The examiner stated that there was no evidence supporting the contention that the Veteran was indeed exposed to mustard gas in service.  Although the Veteran was treated at Moncrief Army hospital in January 1961, the hospital records are unavailable for review.  Further, upon separation the Veteran specifically denied any respiratory problems.  There are no records available from Boston and Highsmith hospitals, even though multiple requests have been made.  The Veteran admits to a history of tobacco documented as a 10+ pack year history in June 2006 VA records but also reported as smoking from age 15 until 1989, or a period of 36 years.  The examiner also stated that even though the Veteran has been diagnosed with asthma and COPD on multiple occasions, there are no records of pulmonary function tests to establish the diagnosis and documenting the severity.  Pulmonary function tests had been ordered on multiple occasions but the Veteran has failed to show for these appointments.  As such, the examiner concluded that there is no concrete evidence showing exposure to mustard gas.  There was no evidence of treatment for the condition during service or from separation until 1989.  There was no record of pulmonary testing to establish a diagnosis or severity.  Due to the inability to support the diagnosis, an inability to establish chronicity and lack of documentation of an actual exposure incident it was less likely than not that the current respiratory condition was incurred in or was proximately due to active duty service.  

Analysis

The Veteran has asserted entitlement to service connection for a lung disability, that he believes was caused by his active military service, to include exposure to mustard gas in service.  After a careful review of all the evidence of record, the Board has determined that service connection for a lung disability is not warranted.  

As noted in the February 2015 VA opinion, the Veteran has been diagnosed with both asthma and chronic obstructive pulmonary disease (COPD).  As such the first element of service connection is well established.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

As noted above service treatment records fail to reflect any complaints or treatment for a lung disorder.  The Veteran contends, however, that he was exposed to mustard gas due to a leaky gas mask.  In support of his claim he has provided sworn testimony and several buddy statements.  The Board finds that the Veteran's own lay assertions and speculations are insufficient to establish actual exposure to mustard gas in service.  The Board finds that information from official sources, to include the US Army Chemical and Biological Defense Command and the Department of the Army Medical Research and Material Command, which flail to confirm the use of mustard gas by the Veteran's unit.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Review of the official records reflects that the common training exercise used tear gas and molasses residuum, not mustard gas.  

The buddy statements provided in support of his claim establish that the Veteran was treated in January 1961, which is supported by the record, but this evidence does not confirm that the Veteran was exposed to mustard gas or treated for a respiratory disability.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  As explained above, the record does not confirm exposure to mustard gas.  While a layperson can at times provide a diagnosis or even a nexus opinion, in the present case, a lung disability to include as due to exposure to mustard gas is a complex medical condition that would require laboratory and diagnostic testing to correctly diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For these reasons, the Board finds that the weight of the evidence does not establish the Veteran's actual exposure to mustard gas in service.  Accordingly, the provisions of 38 C.F.R. § 3.316 do not apply to the present case as there is no proof that the Veteran sustained full body exposure to nitrogen or sulfur mustard or Lewisite.

The evidence does reflect, however, that the Veteran was exposed to some chemical, most likely molasses residuum.  The Board therefore considered whether the current lung disability could be linked to that exposure.  The record fails to reflect a nexus between the current condition and service.  Rather, the VHA opinion concluded it was less likely that the current condition was related to service and the February 2015 VA opinion also concluded that it was less likely that any current condition was due to any event in service.  In fact, the Veteran's own private physician indicated the most probable etiology of the condition was the tobacco abuse.  

As such, there is no evidence other than the Veteran's own statements that he was exposed to mustard gas in service or that his current lung disability is related to service.  In fact, the Veteran's former representative admitted in the Brief for the Appellant that "it is true that there is no medical opinion linking the Veteran's disability to service."   Appellant Brief p. 5.  After the Court's Memorandum Decision remanding the case for an adequate opinion, the Veteran still has not submitted competent evidence that links the current condition to service.  The medical evidence of record either cannot provide an etiology or states that the etiology of his current disability is most likely due to his tobacco abuse.  

The Veteran's own assertions that the lung condition is related to service to include exposure to chemicals while in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion. See Layno, supra.  The types of symptoms that can be linked to exposure to specific chemicals would require knowledge of the make-up of those chemicals, the side effects of chemicals, and knowledge of a variety of diseases and ability to distinguish a cause among other potential risk factors for such diseases.  Courts have found that the types of injuries and diseases that may be caused by exposure to chemicals to be generally be beyond the competence of a lay person. See Claar v. Burlington N.R. Co., 29 F.3d 499, 504 (9th Cir. 1994)("Plaintiffs, not having proffered any admissible expert testimony, have no evidence that workplace exposure to chemicals played any part, no matter how small, in causing their injuries.").  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.

Accordingly, the Board concludes that a preponderance of the evidence is against the claim for service connection for a lung disability and the benefit of the doubt rule does not apply.  Service connection for a lung disability, to include as due to exposure to mustard gas in-service is denied.  See 38 US.C.A. § 5107 (West 2014).  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran that were still available have also been obtained.

The February 2008 Joint Motion for remand indicated the VA had not satisfied the duty to assist as there was no indication VA ever attempted to obtain service treatment records related to an overnight stay in the hospital in January 16, 1961, nor was there any indication the VA attempted to obtain records related to a private hospital stay in Boston in 1962 for respiratory distress or a stay at Highsmith in 1965 also for respiratory distress.  The Board remanded the claim in July 2008 specifically directing the AOJ to obtain these records.  

On remand, the AOJ sent a request for any inpatient clinical records for respiratory distress covering the period from January 1961 until March 1961 at Moncrief Army Community Hospital.  A response in November 2008 indicated no records were found.  Another response in November 2008 indicated that searches of Moncrief Army Community Hospital for 1961 were conducted but no records were located.  The RO issued a formal finding of unavailability of the records in January 2009.  The March 2009 Supplemental Statement of the Case outlined the actions taken to attempt to obtain the records and advised the Veteran that the records were unavailable.  Although the Veteran did not receive a separate notification letter specifically advising him of the unavailability of the records, the Board notes he was represented by a highly experienced Veterans attorney at the time.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Overton v. Nicholson, 20 Vet. App. 427, 438 (2006)(noting that representation is a factor that may be considered in determining whether there was prejudicial errors in notification).  Therefore, the Board finds that any error in providing this notice was not prejudicial.   

Concerning the records from Highsmith Hospital and another hospital in Boston, a September 2008 letter to the Veteran solicited a valid Authorization so VA could obtain records from Highsmith Hospital in 1965 and another hospital in Boston in 1962.  The Veteran returned an authorization for Dr. Dave in Fayetteville and the RO requested those records.  Although the September 2008 letter specifically noted that "you indicated that you received treatment from Highsmith Hospital in 1965 and in Boston in 1962" and requested the Veteran "complete and return an enclosed VA Form 21-4142...so that we can obtain treatment information" the Veteran never provided completed authorizations.  VA's duty to assist is not always a one-way street. 

"If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran has declined to authorize VA to contact his private physician, VA cannot assist the Veteran in obtaining such records. 38 C.F.R. § 3.159(c)(1)(i) (noting a claimant must cooperate fully with VA's reasonable efforts to obtain records and must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and in the case of medical records the condition for which treatment was provided).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In June 2014, the Board remanded the claim to obtain any additional private treatment records concerning the Veteran's respiratory difficulties, records from the Social Security Administration and to obtain a VA opinion.  The AOJ sent the Veteran a letter in June 2014 requesting the names and appropriate releases for any additional private medical providers who treated him for his respiratory difficulties.  

A response from Social Security indicated that the records did not exist and further efforts to obtain them would be futile as the records had been destroyed.  No notification letter concerning this was sent directly to the Veteran, however, the June 2015 Supplemental Statement of the Case did explain that a negative reply had been received.  

The Board notes that nearly every piece of correspondence sent to the Veteran from 2014 onward has been returned as undeliverable.  In May 2014, the April 2014 letter that the Board had received the claims file was returned as "not deliverable as addressed - unable to forward."  In May 2014, the Board's letter advising the Veteran that his case had been Advanced on the Docket was returned as "not deliverable as addressed - unable to forward."  In June 2014, the VCAA notification letter was returned as "vacant-unable to forward."  In January 2015, the Board's June 2014 decision was returned as "not deliverable as addressed - unable to forward."  An October 2014 C&P examination request indicated it was cancelled due to "undelivered notification" and a claims file review was ordered instead.  Most recently, in April 2016, the March 2016 letter advising the Veteran that his case had been received at the Board was returned as "vacant-unable to forward."  

As the letter requesting the names of treating doctors was returned as undeliverable and the Veteran was never specifically notified of the unavailability of federal records, including the 1961 hospital records and SSA records, the Board considered whether a remand was necessary.  Given the fact that so much correspondence has been returned as undeliverable, however, the Board finds there has been substantial compliance with the remand directives and another remand would only unnecessarily delay adjudication.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

Notably, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64   (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Even in cases where the presumption of administrative regularity were to attach (where the written notice was mailed to the last address of record), the presumption will be rebutted by "clear evidence" that both (1) the mailing was returned as undeliverable, and (2) there were other possible and plausible addresses that could have been used to contact him. See Davis v. Principi, 17 Vet. App. 29 (2003).  In Woods v. Gober, 14 Vet. App. 214, 220-21 (2000), the Court held that where the RO sends a veteran notice of a decision, and such notice is returned as undeliverable, the presumption of regularity is rebutted, and the burden is shifted to the RO to establish that it reviewed the claims file to ascertain whether there are other possible and plausible addresses for the veteran.  

In this case, there is no question the AOJ sent all correspondence to the last address of record.  Indeed, a review of the record reflects the Veteran has resided at the same address in Fayetteville since he initially filed his application in August 1992.  Correspondence sent to that address worked perfectly until some point in 2014.  The Board scoured the records to determine if there was any other possible or plausible addresses.  The last formal contact from the Veteran to the AOJ was an August 2011 report of contact at which time his address was the same one in Fayetteville he had used since 1992.  At that time he reported treatment at VA facilities.  A review of the VA treatment records through December 2012 reflect treatment but do not report any change of address.  In sum, there is no other possible or plausible address for the Veteran.  Accordingly, the presumption of regulatory is not rebutted.  

One duty of a claimant is to advise VA of his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and the duty to assist is satisfied when VA has investigated all possible and plausible addresses in an attempt to locate a claimant at potential known alternate addresses.  Accordingly, the Board finds there is substantial compliance with the June 2014 remand directives.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).  
  
As noted above, the instant claim was most recently remanded in June 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  VA medical opinions and a VHA opinion have been provided which are adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran's former representative argued in the Appellant's Brief that the question in this case had "nothing to do with [the Veteran's] current diagnosis or any other matter that would need to be determined by physical examination...Thus, the opinion may be obtained without a physical examination."  In other words, the former representative acknowledged that the Veteran did not need to be examined in order for an opinion to be provided.  The claim was then readjudicated by a June 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for a lung disability is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


